

EXHIBIT 10 (i) 
AMENDED AND RESTATED
 
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
 
2005 STOCK INCENTIVE PLAN
 
 
PURPOSE OF PLAN
 
The Amended and Restated Frozen Food Express Industries, Inc. 2005 Stock
Incentive Plan (the "Plan") has been established as a complete amendment and
restatement of the Frozen Food Express Industries, Inc. 2002 Incentive and
Nonstatutory Option Plan (the “Prior Plan”) by Frozen Food Express Industries,
Inc. (the "Company") to:
 
 
(a)
Attract and retain employees of the Company and certain consultants and advisors
to provide services to the Company;

 
 
(b)
Motivate participating employees and consultants, by means of appropriate
incentives, to achieve long-range goals;

 
 
(c)
Provide incentive compensation opportunities which are competitive with those of
our peer group of corporations; and

 
 
(d)
Further identify Holders' interests with those of the Company's other
stockholders through compensation alternatives based on the Company's common
stock;

 
and thereby promote the long-term financial interest of the Company and its
Subsidiaries, including the growth in value of the Company's equity and
enhancement of long-term stockholder return.
 
SECTION 1.  DEFINITIONS
 
1.1
"Award" means the grant of any Option, share of Restricted Stock, Restricted
Stock Unit or Stock Appreciation Right under the Plan, whether granted singly,
in combination, or in tandem, to a Holder pursuant to the terms, conditions, and
limitations that the Committee may establish in order to fulfill the objectives
of the Plan.

 
1.2
"Award Agreement" means the written agreement between the Corporation and a
Holder evidencing the terms, conditions, and limitations of the Award granted to
that Holder.

 
1.3
"Board of Directors" means the board of directors of the Corporation.

 
1.4
"Business Day" means any day other than a Saturday, a Sunday, or a day on which
banking institutions in the State of Texas are authorized or obligated by law or
executive order to close.

 
1.5
"Change in Control" means the event that is deemed to have occurred if:

 
 
(a)
any "person" (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) that does not currently own a five percent (5%) or greater equity interest
in the Corporation or in any Related Corporation becomes the "beneficial owner"
(as determined pursuant to Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation or of any Related Corporation
representing fifteen percent (15%) or more of the combined voting power of the
Corporation's or Related Corporation's, as the case may be, then outstanding
voting securities; or

 
 
(b)
a change in the composition of the Board of Directors occurring within a two (2)
year period, as a result of which members of the Incumbent Board cease to
constitute at least a majority of the Board of Directors; or

 
 
(c)
the Corporation or any Related Corporation shall merge with or consolidate into
any other corporation, other than a merger or consolidation which would result
in the holders of the Voting Securities of the Corporation or any Related
Corporation, as the case may be, outstanding immediately prior thereto holding
immediately thereafter securities representing more than sixty percent (60%) of
the combined voting power of the Voting Securities of the Corporation or any
Related Corporation, as the case may be, or such surviving entity (or its
ultimate parent, if applicable) outstanding immediately after such merger or
consolidation; or

 


 
(d)
the stockholders of the Corporation or any Related Corporation approve a plan of
complete liquidation of the Corporation or any Related Corporation or the
consummation of an agreement for the sale or disposition by the Corporation or
any Related Corporation of all or substantially all of the Corporation's or
Related Corporation's assets and such plan or agreement becomes effective, other
than a liquidation or sale which would result in the Corporation directly or
indirectly owning such interest or assets.

 
1.6
"Code" means the Internal Revenue Code of 1986, as amended.

 
1.7
"Committee" means the committee appointed pursuant to Section 3 by the Board of
Directors to administer this Plan.

 
1.8
"Corporation" means Frozen Food Express Industries, Inc., a Texas corporation.

 
1.9
"Date of Grant" has the meaning given it in Paragraph 4.3.

 
1.10
"Disability" has the meaning given it in Paragraph 10.5.

 
1.11
"Effective Date" means the first date that the Plan has been approved by both
the Board of Directors and the stockholders of the Corporation, as provided in
Paragraph 11.1.

 
1.12
"Eligible Individual" means (a) a Key Employee or (b) any other Person that the
Committee designates as eligible for an Award (other than for Incentive Options)
because the Person performs bona fide consulting or advisory services for the
Corporation or any of its Subsidiaries (other than services in connection with
the offer or sale of securities in a capital-raising transaction) and the
Committee determines that the Person has a direct and significant effect on the
financial development of the Corporation or any of its Subsidiaries.

 
1.13
"Employee" means any employee of the Corporation or of any of its Subsidiaries,
including officers and directors of the Corporation who are also employees of
the Corporation or of any of its Subsidiaries.

 
1.14
"Exchange Act" means the Securities Exchange Act of 1934, or any successor law,
as it may be amended from time to time.

 
1.15
"Exercise Notice" has the meaning given it in Paragraph 5.5.

 
1.16
"Exercise Price" has the meaning given it in Paragraph 5.4.

 
1.17
"Fair Market Value" means, for a particular day, the market price of the Stock,
determined by the Committee in good faith on such basis as it deems appropriate.
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Wall Street Journal. Such determination
shall be conclusive and binding on all persons.

 
1.18
"Holder" means an Eligible Individual to whom an Award has been granted or such
Eligible Individual's Permitted Transferee.

 
1.19
"Incentive Option" means an incentive stock option as defined under Section 422
of the Code and regulations thereunder.

 
1.20
"Incumbent Board" means the individuals who, as of the Effective Date,
constitute the Board of Directors and any other individual who becomes a
director of the Corporation after that date and whose election or appointment by
the Board of Directors or nomination for election by the Corporation's
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board.

 
1.21
"Key Employee" means any Employee whom the Committee identifies as having a
direct and significant effect on the performance of the Corporation or any of
its Subsidiaries.

 
1.22
"Non-Employee Director" has the meaning given it in Rule 16b-3.

 


1.23
"Nonstatutory Option" means a stock option that does not satisfy the
requirements of Section 422 of the Code or that is designated at the Date of
Grant or in the applicable Award Agreement to be an option other than an
Incentive Option.

 
1.24
"Non-Surviving Event" means an event of Restructure as described in either
subparagraph (b) or (c) of Paragraph 1.35.

 
1.25
"Normal Retirement" means the separation of the Holder from employment with the
Corporation and its Subsidiaries on account of retirement at any time on or
after the date on which the Holder reaches age sixty-five (65).

 
1.26
"Option" means either an Incentive Option or a Nonstatutory Option, or both.

 
1.27
"Outside Director" has the meaning given it under Section 162(m) of the Code.

 
1.28
“Performance Shares” has the meaning ascribed to it in Section 7.

 
1.29
"Permitted Transferee" means an Eligible Individual's spouse, children, or
grandchildren, a trust established by the Eligible Individual for the benefit of
the Eligible Individual and/or his or her spouse, children, or grandchildren, a
family partnership or limited liability company whose partners or members are
the Eligible Individual, his or her spouse, children, or grandchildren, and/or a
trust that would be a Permitted Transferee, or any other Person, the transfer to
whom has been approved by the Committee in its sole discretion.

 
1.30
"Person" means any person or entity of any nature whatsoever, specifically
including (but not limited to) an individual, a firm, a company, a corporation,
a partnership, or a trust or other entity. A Person, together with that Person's
affiliates and associates (as those terms are defined in Rule 12b-2 under the
Exchange Act for purposes of this definition only), and any Persons acting as a
partnership, limited partnership, joint venture, association, syndicate or other
group (whether or not formally organized), or otherwise acting jointly or in
concert or in a coordinated or consciously parallel manner (whether or not
pursuant to any express agreement), for the purpose of acquiring, holding,
voting or disposing of securities of the Corporation with that Person, shall be
deemed a single "Person."

 
1.31
"Plan" means the Corporation's Amended and Restated 2005 Stock Incentive Plan,
as it may be amended from time to time.

 
1.32
"Related Corporation" shall mean FFE, Inc., a Delaware corporation and
wholly-owned subsidiary of the Corporation, and FFE Transportation Services,
Inc., a Delaware corporation and wholly-owned subsidiary of FFE, Inc.

 
1.33
"Restricted Period" has the meaning ascribed to it in Section 6.

 
1.34
"Restricted Stock" has the meaning ascribed to it in Section 6.

 
1.35
"Restructure" means the occurrence of anyone or more of the following:

 
 
(a)
The merger or consolidation of the Corporation with any Person, whether effected
as a single transaction or a series of related transactions, with the
Corporation remaining the continuing or surviving entity of that merger or
consolidation and the Stock remaining outstanding and not changed into or
exchanged for stock or other securities of any other Person or of the
Corporation, cash, or other property;

 
 
(b)
The merger or consolidation of the Corporation with any Person, whether effected
as a single transaction or a series of related transactions, with

 
 
(i)
the Corporation not being the continuing or surviving entity of that merger or
consolidation or

 
 
(ii)
the Corporation remaining the continuing or surviving entity of that merger or
consolidation but all or a part of the outstanding shares of Stock of the
Corporation being changed into or exchanged for stock or other securities of any
other Person or of the Corporation, or into cash or other property; or

 
 
(c)
The transfer, directly or indirectly, of all or substantially all of the assets
of the Corporation (whether by sale, merger, consolidation, liquidation or
otherwise) to any Person whether effected as a single transaction or a series of
related transactions.

 
1.36
"Rule 16b-3" means Rule 16b-3 under Section 16(b) of the Exchange Act, or any
successor rule, as it may be amended from time to time.

 
1.37
"Securities Act" means the Securities Act of 1933, or any successor law, as it
may be amended from time to time.

 
1.38
"Stock" means the Corporation's authorized common stock, par value $1.50 per
share, as described in the Corporation's Articles of Incorporation as it exists
at the Effective Date, or any other securities that are substituted for the
Stock as provided in Section 9.

 
1.39
"Stock Appreciation Right" has the meaning ascribed to it in Section 8.

 
1.40
"Stock Units" has the meaning ascribed to it in Section 7.

 
1.41
"Subsidiary" means, with respect to any Person, any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by that Person.

 
1.42
"Total Shares" has the meaning given it in Paragraph 9.2.

 
1.43
"Voting Securities" means any securities that are entitled to vote generally in
the election of directors, in the admission of general partners, or in the
selection of any other similar governing body.

 
SECTION 2.  SHARES OF STOCK SUBJECT TO THE PLAN
 
2.1
Maximum Amount of Shares. Subject to the provisions of Paragraph 2.6 and
Section 9 of the Plan, the aggregate number of shares of Stock that may be
issued, transferred or exercised pursuant to Awards under the Plan shall be
2,200,000 shares. Notwithstanding the foregoing, the maximum number of shares of
Stock that may be issued in the form of Restricted Stock, Stock Units or
Performance Shares under the Plan shall be no more than 500,000 out of such
850,000 shares.

 
2.2
Reduction in Available Shares. In computing the total number of shares available
at a particular time for Awards under the Plan, there shall be counted against
the limitations stated in Paragraph 2.1 the number of shares of Stock awarded or
subject to issuance upon exercise or settlement of Awards and the number of
shares of Stock that have been awarded or issued upon exercise or settlement of
Awards (except as otherwise provided in Paragraph 2.3).

 
2.3
Restoration of Unused and Surrendered Shares. If Stock subject to any Award is
not issued or transferred, or ceases to be issuable or transferable for any
reason, including (but not exclusively) because an Award is forfeited,
terminated, expires unexercised, or is exchanged for other Awards, the shares of
Stock that were subject to that Award shall no longer be charged against the
number of available shares provided for in Paragraph 2.2 and shall again be
available for issue, transfer, or exercise pursuant to Awards under the Plan to
the extent of such forfeiture, termination, expiration, or other cessation of
its subjection to an Award.

 
2.4
Description of Shares. The shares to be delivered under the Plan shall be made
available from (a) authorized but unissued shares of Stock, (b) Stock held in
the treasury of the Corporation, or (c) previously issued shares of Stock
reacquired by the Corporation, including shares purchased on the open market, in
each situation as the Board of Directors or the Committee may determine from
time to time in its sole discretion.

 
2.5
Registration and Listing of Shares. From time to time, the Board of Directors
and appropriate officers of the Corporation shall and are authorized to take
whatever actions are necessary to file required documents with governmental
authorities, stock exchanges, and other appropriate Persons to make shares of
Stock available for issuance pursuant to Awards.

 
2.6
Reduction in Outstanding Shares of Stock. Nothing in this Section 2 shall impair
the right of the Corporation to reduce the number of outstanding shares of Stock
pursuant to repurchases, redemptions, or otherwise; provided, however, that no
reduction in the number of outstanding shares of Stock shall (a) impair the
validity of any outstanding Award, whether or not that Award is fully
exercisable or fully vested or (b) impair the status of any shares of Stock
previously issued pursuant to an Award or thereafter issued pursuant to a
then--outstanding Award as duly authorized, validly issued, fully paid, and
nonassessable shares.

 
SECTION 3.  ADMINISTRATION OF THE PLAN
 
3.1
Committee. The Committee shall administer the Plan with respect to all Eligible
Individuals who are subject to Section 162(m) of the Code. The Board of
Directors may administer the Plan with respect to all other Eligible Individuals
or may delegate all or part of that duty to the Committee. Except for references
in Paragraphs 3.1, 3.2, and 3.3 and unless the context otherwise requires,
references herein to the Committee shall also refer to the Board of Directors.
The Committee shall be constituted so that, as long as Stock is registered under
Section 12 of the Exchange Act, each member of the Committee shall be both a
Non-Employee Director and an Outside Director and so that the Plan in all other
applicable respects will qualify transactions related to the Plan for the
exemptions from Section 16(b) of the Exchange Act provided by Rule 16b-3, to the
extent exemptions thereunder may be available, and for the performance-based
compensation exception under Section 162(m) of the Code. If the Committee is
nevertheless not so constituted, then the Plan shall be administered, and each
grant of Awards to Eligible Individuals who are subject to Section 16(b) of the
Exchange Act shall be approved, by the Board of Directors. No discretion
regarding Awards to Eligible Individuals who are subject to Section 16(b) of the
Exchange Act or Section 162(m) of the Code shall be afforded to a person who is
not both a Non-Employee Director and an Outside Director. The number of persons
that shall constitute the Committee shall be determined from time to time by a
majority of all the members of the Board of Directors, but shall be no less than
two persons.

 


3.2
Duration, Removal, Etc. The members of the Committee shall serve at the pleasure
of the Board of Directors, which shall have the power, at any time and from time
to time, to remove members from or add members to the Committee. Removal of a
member from the Committee may be with or without cause. Any individual serving
as a member of the Committee shall have the right to resign from membership in
the Committee by at least three days prior written notice to the Board of
Directors. The Board of Directors, and not the remaining members of the
Committee, shall have the power and authority to fill vacancies on the
Committee, however caused. The Board of Directors shall promptly fill any
vacancy that causes the number of members of the Committee to be below two or
any other number that Rule 16b-3 or Section 162(m) may require from time to
time.

 
3.3
Meetings and Actions of Committee. The Board of Directors shall designate which
of the Committee members shall be the chairman of the Committee. If the Board of
Directors fails to designate a Committee chairman, the members of the Committee
shall elect one of the Committee members as chairman, who shall act as chairman
until he ceases to be a member of the Committee or until the Board of Directors
elects a new chairman. The Committee shall hold its meetings at those times and
places as the chairman of the Committee may determine. At all meetings of the
Committee, a quorum for the transaction of business shall be required, and a
quorum shall be deemed present if at least a majority of the members of the
Committee are present. At any meeting of the Committee, each member shall have
one vote. All decisions and determinations of the Committee shall be made by the
majority vote or majority decision of all of its members present at a meeting at
which a quorum is present; provided, however, that any decision or determination
reduced to writing and signed by all of the members of the Committee shall be as
fully effective as if it had been made at a meeting that was duly called and
held. The Committee may make any rules and regulations for the conduct of its
business that are not inconsistent with the provisions of the Plan, the
Certificate of Incorporation, the By-laws of the Corporation, Rule 16b-3 and the
performance-based compensation exception under Section 162(m) of the Code, so
long as either is applicable, as the Committee may deem advisable.

 
3.4
Committee's Powers. Subject to the express provisions of the Plan, Rule 16b-3
and the performance-based compensation exception under Section 162(m) of the
Code, the Committee shall have the authority, in its sole and absolute
discretion, (a) to adopt, amend, and rescind administrative and interpretive
rules and regulations relating to the Plan; (b) to determine the Eligible
Individuals to whom, and the time or times at which, Awards shall be granted;
(c) to determine the number of shares of Stock that shall be the subject of each
Award; (d) to determine the terms and provisions of each Award Agreement (which
need not be identical), including provisions defining or otherwise relating to
(i) the term and the period or periods and extent of exercisability of the
Options, (ii) the extent to which the transferability of shares of Stock issued
or transferred pursuant to any Award is restricted, (iii) the effect of
termination of employment on the Award, and (iv) the effect of approved leaves
of absence (consistent with any applicable regulations of the Internal Revenue
Service); (e) to accelerate the time of exercisability or vesting of any Award
that has been granted; (f) to construe the respective Award Agreements and the
Plan; (g) to make determinations of the Fair Market Value of the Stock pursuant
to the Plan; (h) to delegate its duties under the Plan to such agents as it may
appoint from time to time, provided that the Committee may not delegate its
duties with respect to making Awards to Eligible Individuals who are subject to
Section 16(b) of the Exchange Act or take any action that would disqualify an
award for the performance-based compensation exception under Section 162(m) of
the Code; and (i) to make all other determinations, perform all other acts, and
exercise all other powers and authority necessary or advisable for administering
the Plan, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate. Subject to Rule 16b-3 and
the performance--based compensation exception under Section 162(m) of the Code,
the Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan, in any Award, or in any Award Agreement in the manner
and to the extent it deems necessary or desirable to carry the Plan into effect,
and the Committee shall be the sole and final judge of that necessity or
desirability. The determinations of the Committee on the matters referred to in
this Paragraph 3.4 shall be final and conclusive.

 
SECTION 4.  ELIGIBILITY AND PARTICIPATION
 
4.1
Eligible Individuals. Awards may be granted pursuant to the Plan only to persons
who are Eligible Individuals at the time of the grant thereof.

 
4.2
Grant of Awards. Subject to the express provisions of the Plan, the Committee
shall determine which Eligible Individuals shall be granted Awards from time to
time. In making grants, the Committee shall take into consideration the
contribution the potential Holder has made or may make to the success of the
Corporation or its Subsidiaries and such other considerations as the Board of
Directors may from time to time specify. The Committee shall also determine the
number of shares subject to each of the Awards and shall authorize and cause the
Corporation to grant Awards in accordance with those determinations; provided,
however, that no Eligible Individual shall be granted Options in any single
fiscal year of the Corporation, the total number of shares subject to which
exceed 100,000 shares.

 
4.3
Date of Grant. The date on which the Committee completes all action resolving to
offer an Award to an individual, including the specification of the number of
shares of Stock to be subject to the Award, shall be the date on which the Award
covered by an Award Agreement is granted (the "Date of Grant"), even though
certain terms of the Award Agreement may not be determined at that time and even
though the Award Agreement may not be executed until a later time. In no event
shall a Holder gain any rights in addition to those specified by the Committee
in its grant, regardless of the time that may pass between the grant of the
Award and the actual execution of the Award Agreement by the Corporation and the
Holder.

 
4.4
Award Agreements. Each Award granted under the Plan shall be evidenced by
an Award Agreement that is executed by the Corporation and the Eligible
Individual to whom the Award is granted incorporating those terms that the
Committee shall deem necessary or desirable. More than one Award may be granted
under the Plan to the same Eligible Individual and be outstanding concurrently.
In the event an Eligible Individual is granted both one or more Incentive
Options and one or more Nonstatutory Options, those grants shall be evidenced by
separate Award Agreements, one for each of the Incentive Option grants and one
for each of the Nonstatutory Option grants.

 
4.5
Limitation for Incentive Options. Notwithstanding any provision contained herein
to the contrary, (a) a person shall not be eligible to receive an Incentive
Option unless he is an Employee of the Corporation or a corporate Subsidiary
(but not a partnership Subsidiary), and (b) a person shall not be eligible to
receive an Incentive Option if, immediately before the time the Option is
granted, that person owns (within the meaning of Sections 422 and 425 of the
Code) stock possessing more than ten percent of the total combined voting power
or value of all classes of stock of the Corporation or a Subsidiary.
Nevertheless, subparagraph 4.5(b) shall not apply if, at the time the Incentive
Option is granted, the Exercise Price of the Incentive Option is at least one
hundred and ten percent (110%) of Fair Market Value and the Incentive Option is
not, by its terms, exercisable after the expiration of five years from the Date
of Grant.

 
4.6
No Right to Award. The adoption of the Plan shall not be deemed to give any
person a right to be granted an Award.

 
SECTION 5.  TERMS AND CONDITIONS OF OPTIONS
 
All Options granted under the Plan shall comply with, and the related Award
Agreements shall be deemed to include and be subject to, the terms and
conditions set forth in this Section 5 (to the extent each term and condition
applies to the form of Option) and also to the terms and conditions set forth in
Sections 9 and 10; provided, however, that the Committee may authorize an Award
Agreement that expressly contains terms and provisions that differ from the
terms and provisions set forth in Paragraphs 9.2 and 9.3 and any of the terms
and provisions of Section 10 (other than Paragraph 10.10) .
 
5.1
Number of Shares. Each Award Agreement shall state the total number of shares of
Stock to which it relates.

 
5.2
Vesting. Each Award Agreement shall state the time or periods in which or the
conditions upon satisfaction of which, the right to exercise the Option or a
portion thereof shall vest and the number of shares of Stock for which the right
to exercise the Option shall vest at each such time, period, or fulfillment of
condition.

 
5.3
Expiration of Options. Nonstatutory Options and Incentive Options may be
exercised during the term determined by the Committee and set forth in the Award
Agreement; provided that no Option shall be exercised after the expiration of a
period of ten years commencing on the Date of Grant of such Option.

 
5.4
Exercise Price. Each Award Agreement shall state the exercise price per share of
Stock (the "Exercise Price"). The Exercise Price per share of Stock subject to
an Option shall not be less than the greater of (a) the par value per share of
the Stock or (b) 100% of the Fair Market Value per share of the Stock on the
Date of Grant of the Option.

 
5.5
Method of Exercise. The Option shall be exercisable only by written notice of
exercise (the "Exercise Notice") delivered to the Corporation during the term of
the Option, which notice shall (a) state the number of shares of Stock with
respect to which the Option is being exercised, (b) be signed by the Holder of
the Option or, if the Holder is dead or Disabled, by the person authorized to
exercise the Option pursuant to Paragraphs 10.3, 10.5 or 10.7, (c) be
accompanied by the Exercise Price for all shares of Stock for which the Option
is exercised, and (d) include such other information, instruments, and documents
as may be required to satisfy any other condition to exercise contained in the
Award Agreement. The Option shall not be deemed to have been exercised unless
all of the requirements of the preceding provisions of this Paragraph 5.5 have
been satisfied.

 


5.6
Incentive Option Exercises. During the Holder's lifetime, only the Holder may
exercise an Incentive Option.

 
5.7
Medium and Time of Payment. The Exercise Price of an Option shall be payable in
full upon the exercise of the Option (a) in cash or by an equivalent means
acceptable to the Committee, (b) on the Committee's prior consent (expressed in
the original Award Agreement in the case of any Incentive Option), by
surrendering or attesting to ownership of shares of Stock owned by the Holder
(including shares received upon exercise of the Option or restricted shares
already held by the Holder) and having a Fair Market Value equal to the
aggregate Exercise Price payable in connection with such exercise, or (c) by any
combination of clauses (a) and (b). If the Committee elects to accept shares of
Stock in payment of all or any portion of the Exercise Price, then (for purposes
of payment of the Exercise Price) those shares of Stock shall be deemed to have
a cash value equal to their aggregate Fair Market Value determined as of the
date of the delivery of the Exercise Notice. If the Committee elects to accept
shares of restricted Stock in payment of all or any portion of the Exercise
Price, then an equal number of shares issued pursuant to the exercise shall be
restricted on the same terms and for the restriction period remaining on the
shares used for payment.

 
5.8
Payment with Sale Proceeds. In addition, at the request of the Holder and to the
extent permitted by applicable law, the Committee may (but shall not be required
to) approve arrangements with a brokerage firm under which that brokerage firm,
on behalf of the Holder, shall pay to the Corporation the Exercise Price of the
Option being exercised, and the Corporation shall promptly deliver the exercised
shares to the brokerage firm. To accomplish this transaction, the Holder must
deliver to the Corporation an Exercise Notice containing irrevocable
instructions from the Holder to the Corporation to deliver the stock
certificates directly to the broker. Upon receiving a copy of the Exercise
Notice acknowledged by the Corporation, the broker shall sell that number of
shares of Stock an amount sufficient to pay the Exercise Price and any
withholding obligations due. The broker shall then deliver to the Corporation
that portion of the sale necessary to cover the Exercise Price and any
withholding obligations due. The Committee shall not approve any transaction of
this nature if the Committee believes that the transaction would give rise to
the Holder's liability for short-swing profits under Section 16(b) of the
Exchange Act.

 
5.9
Payment of Taxes. The Committee may, in its discretion, require a Holder to pay
to the Corporation (or the Corporation's Subsidiary if the Holder is an employee
of a Subsidiary of the Corporation), at the time of the exercise of an Option,
the amount that the Committee deems necessary to satisfy the Corporation's or
its Subsidiary's current or future obligation to withhold federal, state or
local income or other taxes that the Holder incurs by exercising an Option. Upon
the exercise of an Option requiring tax withholding, a Holder may (a) direct the
Corporation to withhold from the shares of Stock to be issued to the Holder the
number of shares necessary to satisfy the Corporation's minimum statutory
obligation to withhold taxes, that determination to be based on the shares' Fair
Market Value as of the date on which tax withholding is to be made; (b) deliver
to the Corporation sufficient shares of Stock (based upon the Fair Market Value
at date of withholding) to satisfy the Corporation's tax withholding
obligations, based on the shares' Fair Market Value as of the date of exercise;
or (c) deliver sufficient cash to the Corporation to satisfy its tax withholding
obligations. Holders who elect to use such a stock withholding feature must make
the election at the time and in the manner that the Committee prescribes. The
Committee may, in its sole discretion, deny any Holder's request to satisfy
withholding obligations through Stock instead of cash. In the event the
Committee subsequently determines that the aggregate Fair Market Value (as
determined above) of any shares of Stock withheld as payment of any tax
withholding obligation is insufficient to discharge that tax withholding
obligation, then the Holder shall pay to the Corporation, immediately upon the
Committee's request, the amount of that deficiency. Upon the disposition (within
the meaning of Code Section 424(c)) of shares of Stock acquired pursuant to the
exercise of an Incentive Option prior to the expiration of the holding period
requirements of Code Section 422(a)(1), the Holder shall be required to give
notice to the Corporation of such disposition and the Corporation shall have the
right to require the Holder to pay to the Corporation the amount of any taxes
that are required by law to be withheld with respect to such disposition.

 
5.10
Limitation on Aggregate Value of Shares That May Become First Exercisable During
Any Calendar Year Under an Incentive Option. Except as is otherwise provided in
Paragraph 9.2, with respect to any Incentive Option granted under this Plan, the
aggregate Fair Market Value of shares of Stock subject to an Incentive Option
and the aggregate Fair Market Value of shares of Stock or stock of any
Subsidiary (or a predecessor of the Corporation or a Subsidiary) subject to any
other incentive stock option (within the meaning of Section 422 of the Code) of
the Corporation or its Subsidiaries (or a predecessor corporation of any such
corporation) that first become purchasable by a Holder in any calendar year may
not (with respect to that Holder) exceed $100,000, or such other amount as may
be prescribed under Section 422 of the Code or applicable regulations or rulings
from time to time. As used in the previous sentence, Fair Market Value shall be
determined as of the date the Incentive Option is granted. For purposes of this
Paragraph 5.10, "predecessor corporation" means (a) a corporation that was a
party to a transaction described in Section 425(a) of the Code (or which would
be so described if a substitution or assumption under that Section had been
effected) with the Corporation, (b) a corporation which, at the time the new
incentive stock option (within the meaning of Section 422 of the Code) is
granted, is a Subsidiary of the Corporation or a predecessor corporation of any
such corporations, or (c) a predecessor corporation of any such corporations.
Failure to comply with this provision shall not impair the enforceability or
exercisability of any Option, but shall cause the excess amount of shares to be
reclassified in accordance with the Code.

 
5.11
No Fractional Shares. The Corporation shall not in any case be required to sell,
issue, or deliver a fractional share with respect to any Option. In lieu of the
issuance of any fractional share of Stock, the Corporation shall pay to the
Holder an amount in cash equal to the same fraction (as the fractional Stock) of
the Fair Market Value of a share of Stock determined as of the date of the
applicable Exercise Notice.

 
5.12
Modification, Extension and Renewal of Options. Subject to the terms and
conditions of and within the limitations of the Plan, Rule 16b-3, the
performance-based compensation exception of Section 162(m) of the Code, and any
consent required by the last sentence of this Paragraph 5.12, the Committee may
(a) modify, vest, extend or renew outstanding Options granted under the Plan,
(b) accept the surrender of Options outstanding hereunder (to the extent not
previously exercised) and authorize the granting of new Options in substitution
for outstanding Options (to the extent not previously exercised), and (c) amend
the terms of an Incentive Option at any time to include provisions that have the
effect of changing the Incentive Option to a Nonstatutory Option. Nevertheless,
without the consent of the Holder, the Committee may not modify any outstanding
Options so as to specify a higher or lower Exercise Price or accept the
surrender of outstanding Incentive Options and authorize the granting of new
Options in substitution therefor specifying a higher or lower Exercise Price. In
addition, no modification of an Option granted hereunder shall, without the
consent of the Holder, alter or impair any rights or obligations under any
Option theretofore granted hereunder to such Holder under the Plan except, with
respect to Incentive Options, as may be necessary to satisfy the requirements of
Section 422 of the Code or as permitted in clause (c) of this Paragraph 5.12.

 
5.13
Other Agreement Provisions. The Award Agreements authorized under the Plan shall
contain such provisions in addition to those required by the Plan (including,
without limitation, restrictions or the removal of restrictions upon the
exercise of the Option and the retention or transfer of shares thereby acquired)
as the Committee may deem advisable. Each Award Agreement shall identify the
Option evidenced thereby as an Incentive Option or Nonstatutory Option, as the
case may be, and no Award Agreement shall cover both an Incentive Option and a
Nonstatutory Option. Each Award Agreement relating to an Incentive Option
granted hereunder shall contain such limitations and restrictions upon the
exercise of the Incentive Option to which it relates as shall be necessary for
the Incentive Option to which such Award Agreement relates to constitute an
incentive stock option, as defined in Section 422 of the Code.

 
SECTION 6.  TERMS AND CONDITIONS OF RESTRICTED STOCK
 
All shares of Restricted Stock granted under the Plan shall comply with, and the
related Award Agreements shall be deemed to include and be subject to, the terms
and conditions set forth in this Section 6 and also to the terms and conditions
set forth in Sections 9 and 10; provided, however, that the Committee may
authorize an Award Agreement that expressly contains terms and provisions that
differ from the terms and provisions set forth in Paragraphs 9.2 and 9.3 and any
of the terms and provisions of Section 10 (other than Paragraph 10.10).
 
6.1
Definition. Restricted Stock awards are grants of Stock to Eligible Individuals,
the vesting of which is subject to a required period of employment or service as
a consultant, and any other conditions set forth in the Award Agreement.

 
6.2
Terms and Conditions of Awards.

 
 
(a)
Restricted Stock awarded to Holders may not be sold, assigned, transferred,
pledged or otherwise encumbered, except as hereinafter provided, for a period of
10 years or such shorter period as the Board may determine, but not less than
one year, after the time of the award of such stock (the "Restricted Period").
Except for such restrictions, the Holder as owner of such shares shall have all
the rights of a stockholder, including but not limited to the right to vote such
shares and, except as otherwise provided by the Board, the right to receive all
dividends paid on such shares.

 
 
(b)
The Board may in its discretion, at any time after the date of the award of
Restricted Stock, adjust the length of the Restricted Period to account for
individual circumstances of a Holder or group of Holders, but in no case shall
the length of the Restricted Period be less than one year.

 
 
(c)
Except as otherwise determined by the Board in its sole discretion, a Holder
whose employment or service with the Company and all Related Corporations
terminates prior to the end of the Restricted Period for any reason shall
forfeit all shares of Restricted Stock remaining subject to any outstanding
Restricted Stock Award.

 
 
(d)
Each certificate issued in respect of shares of Restricted Stock awarded under
the Plan shall be registered in the name of the Holder and, at the discretion of
the Board, each such certificate may be deposited in a bank designated by the
Board. Each such certificate shall bear the following (or a similar) legend:

 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Amended and Restated Frozen Food Express Industries, Inc. 2005 Stock
Incentive Plan and an agreement entered into between the registered owner and
Frozen Food Express Industries, Inc. A copy of such plan and agreement is on
file in the office of the Secretary of Frozen Food Express Industries, Inc.,
1145 Empire Central Place, Dallas, Texas 75247.”
 
 
(e)
At the end of the Restricted Period for Restricted Stock, such Restricted Stock
will be transferred free of all restrictions to a Participant (or his or her
legal representative, beneficiary or heir).

 
SECTION 7.  TERMS AND CONDITIONS OF STOCK UNITS AND PERFORMANCE SHARE AWARDS
 
All Stock Units and Performance Shares granted under the Plan shall comply with,
and the related Award Agreements shall be deemed to include and be subject to,
the terms and conditions set forth in this Section 7 and also to the terms and
conditions set forth in Sections 9 and 10; provided, however, that the Committee
may authorize an Award Agreement that expressly contains terms and provisions
that differ from the terms and provisions set forth in Paragraphs 9.2 and 9.3
and any of the terms and provisions of Section 10 (other than Paragraph 10.10).
 
7.1
Definition. A “Stock Unit” Award is the grant of a right to receive shares of
Stock in the future. A “Performance Share” Award is a grant of shares of Stock
or Stock Units which is contingent on the achievement of performance or other
objectives during a specified period. The number of Performance Shares earned,
and the value received for them, will be contingent on the degree to which the
performance measures established at the time of the initial award are met.

 
7.2
Terms and Conditions of Awards. For each Holder, the Board will determine the
timing of awards; the number of Stock Units or Performance Shares awarded; the
performance measures used for determining whether the Performance Shares are
earned; the performance period during which the performance measures will apply;
the relationship between the level of achievement of the performance measures
and the degree to which Performance Shares are earned; whether, during or after
the performance period, any revision to the performance measures or performance
period should be made to reflect significant events or changes that occur during
the performance period; the number of earned Performance Shares that will be
paid in cash and/or shares of Stock; and whether dividend equivalents will be
paid on Stock Units or Performance Shares, either currently or on a deferred
basis.

 
7.3
Payment. The Board will compare the actual performance to the performance
measures established for the performance period and determine the number of
shares of Stock to be issued. Payment for Performance Shares earned shall be
wholly in cash, wholly in Stock or in a combination of the two, in a lump sum or
installments, and subject to vesting requirements and such other conditions as
the Board shall provide. The Board will determine the number of earned
Performance Shares to be paid in cash and the number to be paid in Stock. For
Performance Shares payable in shares of Stock, one share of Stock will be paid
for each share earned, or cash will be paid for each share earned equal to
either (a) the Fair Market Value of a share of Stock at the end of the
performance period or (b) the Fair Market Value of the Stock averaged for a
number of days determined by the Board. For Performance Shares awarded in cash,
the value of each share earned will be paid in its initial cash value, or shares
of Stock will be distributed based on the cash value of the shares earned
divided by (a) the Fair Market Value of a share of Stock at the end of the
performance period or (b) the Fair Market Value of a share of Stock averaged for
a number of days determined by the Board.

 
7.4
Retirement, Death or Termination. A Holder whose employment or service with the
Corporation and Related Corporations terminates because of Normal Retirement or
death either (i) during a performance period, or (ii) prior to the delivery date
for Stock Units, shall be entitled to the prorated value of earned Performance
Shares or Stock Units, at the conclusion of the performance period (or the
deferred delivery date) based on the ratio of the months the Holder was employed
(or during which he rendered services as a consultant) during the period to the
total months of the performance period (or from the date of the award of the
Stock Units until the deferred delivery date). If the Holder's employment or
service with the Corporation and Related Corporations terminates for any reason
other than Normal Retirement or death (i) during a performance period, or (ii)
prior to the delivery date for Stock Units, the Performance Shares or Stock
Units will be forfeited on the date his employment or service terminates.
Notwithstanding the foregoing provisions of this Paragraph 7.4, the Board may
determine that the Holder will be entitled to receive all or any portion of the
Performance Shares or Stock Units that he or she would otherwise receive, and
may accelerate the determination and payment of the shares or units or make such
other adjustments as the Board, in its sole discretion, deems desirable.

 






SECTION 8.  TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
 
All Stock Appreciation Rights granted under the Plan shall comply with, and the
related Award Agreements shall be deemed to include and be subject to, the terms
and conditions set forth in this Section 8 and also to the terms and conditions
set forth in Sections 9 and 10; provided, however, that the Committee may
authorize an Award Agreement that expressly contains terms and provisions that
differ from the terms and provisions set forth in Paragraphs 9.2 and 9.3 and any
of the terms and provisions of Section 10 (other than Paragraph 10.10).
 
8.1
Definition. A Stock Appreciation Right is an award that may be granted on a
stand-alone basis or in tandem with an Incentive Option or a Nonstatutory
Option, and entitles the Holder to receive an amount equal to the difference
between the Fair Market Value of the shares of Stock at the time of exercise of
the Stock Appreciation Right and the Fair Market Value of the shares of Stock on
the Date of Grant of the Stock Appreciation Right, subject to the following
provisions of this Section 8.

 
8.2
Exercise. A Stock Appreciation Right may be exercised under the applicable terms
and conditions of the Award Agreement. A Stock Appreciation Right shall entitle
the Holder to receive, upon the exercise of the Stock Appreciation Right, shares
of Stock (valued at their Fair Market Value at the time of exercise), in an
amount equal in value to the excess of the Fair Market Value of the shares of
Stock subject to the Stock Appreciation Right as of the date of such exercise
over the Fair Market Value of the shares of Stock as of the Date of Grant of the
Stock Appreciation Right. The exercise of a Stock Appreciation Right that is
granted in tandem with an Option will result in the surrender of the related
Incentive Option or Nonstatutory Option and, unless otherwise provided by the
Board in its sole discretion, the exercise of an Option granted in tandem with a
Stock Appreciation Right will result in the surrender of the related Stock
Appreciation Right.

 
8.3
Expiration Date. The "Expiration Date" with respect to a Stock Appreciation
Right shall be determined by the Board, but shall be not later than the
Expiration Date for any tandem Option. If neither the right nor the tandem
Option is exercised before the end of the day on which the right ceases to be
exercisable, such right shall be deemed exercised as of such date and payment
shall be made to the holder in shares of Stock (valued at their Fair Market
Value at the time of exercise).

 
SECTION 9.  ADJUSTMENT PROVISIONS
 
9.1
Adjustment of Awards and Authorized Stock. The terms of an Award and the number
of shares of Stock authorized pursuant to Paragraph 2.1 for issuance under the
Plan shall be subject to adjustment, from time to time, in accordance with the
following provisions:

 
 
(a)
If at any time or from time to time, the Corporation shall subdivide as a whole
(by reclassification, by a Stock split, by the issuance of a distribution on
Stock payable in Stock or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then (i) the maximum
number of shares of Stock available for the Plan as provided in Paragraph 2.1
shall be increased proportionately, and the kind of shares or other securities
available for the Plan shall be appropriately adjusted, (ii) the number of
shares of Stock (or other kind of shares or securities) that may be acquired
under any Award shall be increased proportionately, (iii) the maximum number of
shares of Stock subject to Options that may be granted to any Eligible
Individual in any single fiscal year of the Corporation shall be increased
proportionately, and (iv) the Exercise Price for each share of Stock (or other
kind of shares or unit of other securities) subject to then outstanding Options
shall be reduced proportionately, without changing the aggregate purchase price
or value as to which outstanding Options remain exercisable or subject to
restrictions.

 
 
(b)
If at any time or from time to time, the Corporation shall consolidate as a
whole (by reclassification, reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, (i)
the maximum number of shares of Stock available for the Plan as provided in
Paragraph 2.1 shall be decreased proportionately, and the kind of shares or
other securities available for the Plan shall be appropriately adjusted, (ii)
the number of shares of Stock (or other kind of shares or securities) that may
be acquired under any Award shall be decreased proportionately, (iii) the
maximum number of shares of Stock subject to Options that may be granted to any
Eligible Individual in any single fiscal year of the Corporation shall be
decreased proportionately, and (iv) the Exercise Price for each share of Stock
(or other kind of shares or unit of other securities) subject to then
outstanding Options shall be increased proportionately, without changing the
aggregate purchase price or value as to which outstanding Options remain
exercisable or subject to restrictions.

 
 
(c)
In the event of any other change in the outstanding shares of Stock of the
Corporation by reason of any spinoff, recapitalization, merger, consolidation,
combination, extraordinary dividend, exchange of shares or other change
affecting the outstanding shares of Stock as a class without the Corporation's
receipt of consideration, appropriate adjustments shall be made to (i) the
aggregate number of shares of Stock with respect to which awards may be made
under the Plan, (ii) the terms and the number of shares and/or the price per
share of any outstanding Options, Stock Appreciation Rights, Restricted Stock
and Stock Units and Performance Share Awards, and (iii) the maximum number of
shares of Stock subject to Options that may be granted to any eligible
Individual in any single fiscal year of the Corporation. The Committee may also
make adjustments described in (i)-(iii) of the previous sentence in the event of
any distribution of assets to shareholders other than a normal cash dividend.
Adjustments, if any, and any determination or interpretations made by the
Committee shall be final, binding and conclusive. For purposes of this Paragraph
9.1, conversion of any convertible securities of the Corporation shall not be
deemed to have been effected without receipt of consideration. Except as
expressly provided herein, no issuance by the Corporation of shares of any class
or securities convertible into shares of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares subject to an Award.

 


 
(d)
Whenever the number of shares of Stock subject to outstanding Awards and the
price for each share of Stock subject to outstanding Awards are required to be
adjusted as provided in this Paragraph 9.1, the Committee shall promptly prepare
a notice setting forth, in reasonable detail, the event requiring adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the change in exercise price and the number of shares of Stock,
other securities, cash or property subject to each Award after giving effect to
the adjustments. The Committee shall promptly give each Holder such a notice.

 
 
(e)
Adjustments under subparagraphs 9.1(a), (b) and (c) shall be made by the
Committee, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding and conclusive. No fractional interest
shall be issued under the Plan on account of any such adjustments.

 
9.2
Changes in Control. Any Award Agreement may provide that, upon the occurrence of
a Change in Control, all outstanding Options, shares of Restricted Stock, Stock
Units, Performance Share Awards and Stock Appreciation Rights shall immediately
become fully vested and exercisable in full, including that portion of any Award
that pursuant to the terms and provisions of the applicable Award Agreement had
not yet become exercisable, earned or vested (the total number of shares of
Stock as to which an Award is exercisable upon the occurrence of a Change in
Control is referred to herein as the "Total Shares"). If a Change in Control
involves a Restructure or occurs in connection with a series of related
transactions involving a Restructure and if such Restructure is in the form of a
Non-Surviving Event and as a part of such Restructure shares of stock, other
securities, cash or property shall be issuable or deliverable in exchange for
Stock, then the Holder of an Award shall receive or be entitled to purchase (in
lieu of the Total Shares that the Holder would otherwise receive or be entitled
to purchase) the number of shares of stock, other securities, cash or property
to which that number of Total Shares would have been entitled in connection with
such Restructure (and at an aggregate Exercise Price equal to the Exercise Price
that would have been payable if that number of Total Shares had been purchased
on the exercise of the Option immediately before the consummation of the
Restructure).

 
9.3
Restructure and No Change in Control. In the event a Restructure should occur at
any time while there is any outstanding Award hereunder and that Restructure
does not occur in connection with a Change in Control or in connection with a
series of related transactions involving a Change in Control, then:

 
 
(a)
no outstanding Option, shares of Restricted Stock, Stock Units, Performance
Share Awards or Stock Appreciation Rights shall become vested or exercisable
merely because of the occurrence of the Restructure; and

 
 
(b)
in the Committee's discretion, the Corporation may (but shall not be required
to) take any one or more of the following actions:

 
 
(i)
accelerate in whole or in part the time of the vesting and exercisability of any
one or more of the outstanding Awards so as to provide that those Awards shall
be vested and exercisable before, upon, or after the consummation of the
Restructure;

 
 
(ii)
if the Restructure is in the form of a Non-Surviving Event, cause the surviving
entity to assume in whole or in part any one or more of the outstanding Awards
upon such terms and provisions as the Committee deems desirable; or

 
 
(iii)
redeem in whole or in part any one or more of the outstanding Options, Stock
Units, Performance Share Awards or Stock Appreciation Rights (whether or not
then exercisable) in consideration of a cash payment, as such payment may be
reduced for tax withholding obligations as contemplated in Paragraphs 5.9 and
10.14 in an amount equal to the Fair Market Value determined as of a date
immediately preceding the consummation of the Restructure, of the aggregate
number of shares of Stock subject to the Award and as to which the Award is
being redeemed (in excess of the Exercise Price in the case of an Option, or the
Fair Market Value of the shares of Stock at the Date of Grant in the case of
a Stock Appreciation Right).

 
9.4
The Corporation shall promptly notify each Holder of any election or action
taken by the Corporation under this Paragraph 9.3. In the event of any election
or action taken by the Corporation pursuant to this Paragraph 9.3 that requires
the amendment or cancellation of any Award Agreement, as may be specified in any
notice to the Holder thereof, that Holder shall promptly deliver that Award
Agreement to the Corporation in order for that amendment or cancellation to be
implemented by the Corporation and the Committee. The failure of the Holder to
deliver any such Award Agreement to the Corporation as provided in the preceding
sentence shall not in any manner effect the validity or enforceability of any
action taken by the Corporation and the Committee under this Paragraph 9.3,
including, without limitation, any redemption of an Award as of the consummation
of a Restructure. Any cash payment to be made by the Corporation pursuant to
this Paragraph 9.3 in connection with the redemption of any outstanding Awards
shall be paid to the Holder thereof currently with the delivery to the
Corporation of the Award Agreement evidencing that Award; provided, however,
that any such redemption shall be effective upon the consummation of the
Restructure notwithstanding that the payment of the redemption price may occur
subsequent to the consummation. If all or any portion of an outstanding Award is
to be exercised or vested upon or after the consummation of a Restructure that
is in the form of a Non-Surviving Event and as a part of that Restructure shares
of stock, other securities, cash or property shall be issuable or deliverable in
exchange for Stock, then the Holder of the Award shall thereafter be entitled to
receive or purchase (in lieu of the number of shares of Stock that the Holder
would otherwise be entitled to receive or purchase) the number of shares of
stock, other securities, cash or property to which such number of shares of
Stock would have been entitled in connection with the Restructure (and, for
Options, at an aggregate Exercise Price equal to the Exercise Price that would
have been payable if that number of Total Shares had been purchased on the
exercise of the Option immediately before the consummation of the Restructure).

 
9.5
Notice of Change in Control or Restructure. The Corporation shall attempt to
keep all Holders informed with respect to any Change in Control or Restructure
or of any potential Change in Control or Restructure to the same extent that the
Corporation's stockholders are informed by the Corporation of any such event or
potential event.

 
SECTION 10.  ADDITIONAL PROVISIONS
 
10.1
Termination of Employment. If a Holder is an Eligible Individual because the
Holder is an Employee and if that employment relationship is terminated for any
reason other than the Holder's death or Disability (hereafter defined), then any
and all Awards held by that Holder in the Holder's capacity as an Employee as of
the date of the termination shall become null and void as of the date of the
termination; provided, however, that the portion, if any, of any and all Awards
held by the Holder that are exercisable as of the date the Holder's employment
is terminated shall be exercisable by that Holder for a period of the lesser of
(a) the remainder of the term of the Award or (b) ninety (90) days following the
date of the Holder's termination. Any portion of an Award not exercised upon the
expiration of the periods specified in (a) or (b) shall be null and void.

 
10.2
Other Loss of Eligibility. If a Holder is an Eligible Individual because the
Holder is serving in a capacity other than as an Employee and if that capacity
is terminated for any reason other than the Holder's death, then any and all
Awards held by the Holder that were granted because of that capacity as of the
date of the termination shall become null and void as of the date of the
termination; provided, however, that the portion, if any, of any and all Awards
held by the Holder that are exercisable as of the date the Holder ceases to
serve in such capacity shall be exercisable by that Holder for a period of the
lesser of (a) the remainder of the term of the Award or (b) ninety (90) days
following the date the Holder ceases to serve in such capacity. Any portion of
an Award not exercised upon the expiration of the periods specified in (a) or
(b) shall be null and void.

 
10.3
Death. Upon (a) the death of a Holder who is an Eligible Individual because the
Holder is an Employee, during the Holder's employment or within ninety (90) days
following the Holder's retirement described in Paragraph 10.4 below, or (b) the
death of a Holder who is an Eligible Individual because the Holder is serving in
a capacity other than as an Employee, then any and all Awards held by the Holder
that are not yet exercisable as of the date of the Holder's death shall become
null and void as of the date of death; provided, however, that the portion, if
any, of any and all Awards held by the Holder that are exercisable as of the
date of death shall be exercisable by that Holder's legal representatives,
legatees or distributees for a period of the lesser of (a) the remainder of the
term of the Award or (b) one year following the date of the Holder's death. Any
portion of an Award not exercised upon the expiration of the periods specified
in (a) or (b) shall be null and void. Except as expressly provided in this
Paragraph 10.3, no Award held by a Holder shall be exercisable after the death
of that Holder.

 
10.4
Retirement. If a Holder is an Eligible Individual because the Holder is an
Employee and that employment relationship is terminated by reason of the
Holder's Normal Retirement, then the portion, if any, of any and all Awards held
by the Holder that are not yet vested or exercisable as of the date of that
retirement shall become null and void as of the date of retirement; provided,
however, that the portion, if any, of any and all Awards held by the Holder that
are vested and exercisable as of the date of that retirement shall be
exercisable for a period of the lesser of (a) the remainder of the term of the
Award or (b) 90 days following the date of retirement.

 
10.5
Disability. If a Holder is an Eligible Individual because the Holder is an
Employee and if that employment relationship is terminated by reason of the
Holder's Disability, then the portion, if any, of any and all Awards held by the
Holder that are not yet vested or exercisable as of the date of that termination
for Disability shall become null and void as of the date of termination;
provided, however, that the portion, if any, of any and all Awards held by the
Holder that are vested and exercisable as of the date of that termination shall
survive the termination for the lesser of (a) the original term of the Award or
(b) one year following the date of termination, and the Award shall be
exercisable by the Holder, his guardian, or his legal representative.
"Disability" shall have the meaning given it in the employment agreement of the
Holder; provided, however, that if that Holder has no employment agreement,
"Disability" shall mean a physical or mental impairment of sufficient severity
that, in the opinion of the Corporation, either the Holder is unable to continue
performing the duties he performed before such impairment or the Holder's
condition entitles him to disability benefits under any insurance or employee
benefit plan of the Corporation or its Subsidiaries and that impairment or
condition is cited by the Corporation as the reason for termination of the
Holder's employment.

 
10.6
Leave of Absence. With respect to an Award, the Committee may, in its sole
discretion, determine that any Holder who is on leave of absence for any reason
will be considered to still be in the employ of the Corporation, provided that
rights to that Award during a leave of absence will be limited to the extent to
which those rights were earned or vested when the leave of absence began.

 
10.7
Transferability of Awards. Incentive Options, Stock Units and Performance Share
Awards, and, during the period of restriction, Restricted Stock awarded under
the Plan are not transferable except as designated by the Participant by will or
by the laws of descent and distribution. Incentive Options may be exercised
during the lifetime of the Holder only by the Holder or his guardian or legal
representative. If provided in the Award agreement, Nonstatutory Options and
Stock Appreciation Rights may be transferred by a Holder to Permitted
Transferees, and may be exercised either by the Holder, his guardian or legal
representative and as otherwise permitted under the laws of descent and
distribution, or by a Permitted Transferee.

 
10.8
Forfeiture and Restrictions on Transfer. Each Award Agreement may contain or
otherwise provide for conditions giving rise to the forfeiture of the Stock
acquired pursuant to an Award or otherwise and may also provide for those
restrictions on the transferability of shares of the Stock acquired pursuant to
an Award or otherwise that the Committee in its sole and absolute discretion may
deem proper or advisable. The conditions giving rise to forfeiture may include,
but need not be limited to, the requirement that the Holder render substantial
services to the Corporation or its Subsidiaries for a specified period of time.
The restrictions on transferability may include, but need not be limited to,
options and rights of first refusal in favor of the Corporation and stockholders
of the Corporation other than the Holder of such shares of Stock who is a party
to the particular Award Agreement or a subsequent holder of the shares of Stock
who is bound by that Award Agreement.

 
10.9
Delivery of Certificates of Stock. Subject to Paragraph 10.10, the Corporation
shall promptly issue and deliver a certificate representing the number of shares
of Stock as to which an Option or Stock Appreciation Right has been exercised
after the Corporation receives an Exercise Notice and upon receipt by the
Corporation of the Exercise Price, if applicable, and any tax withholding as may
be requested. The value of the shares of Stock transferable because of an Award
under the Plan shall not bear any interest owing to the passage of time, except
as may be otherwise provided in an Award Agreement. If a Holder is entitled to
receive certificates representing Stock received for more than one form of
Option under the Plan, separate Stock certificates shall be issued with respect
to Incentive Options and Nonstatutory Options.

 
10.10
Conditions to Delivery of Stock. Nothing herein or in any Award granted
hereunder or any Award Agreement shall require the Corporation to issue any
shares with respect to any Award if that issuance would, in the opinion of
counsel for the Corporation, constitute a violation of the Securities Act or any
similar or superseding statute or statutes, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect. At the time of any exercise of an Option, the
Corporation may, as a condition precedent to the exercise of such Option,
require from the Holder (or in the event of his death, his legal
representatives, heirs, legatees, or distributees) such written representations,
if any, concerning the Holder's intentions with regard to the retention or
disposition of the shares of Stock being acquired pursuant to the Option and
such written covenants and agreements, if any, as to the manner of disposal of
such shares as, in the opinion of counsel to the Corporation, may be necessary
to ensure that any disposition by that Holder (or in the event of the Holder's
death, his legal representatives, heirs, legatees, or distributees), will not
involve a violation of the Securities Act or any similar or superseding statute
or statutes, any other applicable state or federal statute or regulation, or any
rule of any applicable securities exchange or securities association, as then in
effect.

 
10.11
Securities Act Legend. Certificates for shares of Stock, when issued, may have
the following legend, or statements of other applicable restrictions, endorsed
thereon, and may not be immediately transferable:

 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE
DISPOSED OF UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER
(WHICH, IN THE DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER, OR OTHER
DISPOSITION WILL NOT VIOLATE APPLICABLE FEDERAL OR STATE LAWS.
 
This legend shall not be required for shares of Stock issued pursuant to an
effective registration statement under the Securities Act.
 
10.12
Legend for Restrictions on Transfer. Each certificate representing shares issued
to a Holder pursuant to an Award granted under the Plan shall, if such shares
are subject to any transfer restriction, including a right of first refusal,
provided for under this Plan or an Award Agreement, bear a legend that complies
with applicable law with respect to the restrictions on transferability
contained in this Paragraph 10.12, such as:

 
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY IMPOSED BY THAT CERTAIN INSTRUMENT ENTITLED " AMENDED AND
RESTATED FROZEN FOOD EXPRESS INDUSTRIES, INC. 2005 STOCK INCENTIVE PLAN" AS
ADOPTED BY FROZEN FOOD EXPRESS INDUSTRIES, INC. (THE "CORPORATION") ON MAY 24,
 2007, AND AN AGREEMENT THEREUNDER BETWEEN THE CORPORATION AND (HOLDER) DATED
MAY 24, 2007, AND MAY NOT BE TRANSFERRED, SOLD, OR OTHERWISE DISPOSED OF EXCEPT
AS THEREIN PROVIDED. THE CORPORATION WILL FURNISH A COPY OF SUCH INSTRUMENT AND
AGREEMENT TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE ON REQUEST TO
THE CORPORATION AT ITS PRINCIPAL PLACE OF BUSINESS OR REGISTERED OFFICE.
 
10.13
Rights as a Stockholder. A Holder shall have no right as a stockholder with
respect to any shares covered by his Award until a certificate representing
those shares is issued in his name. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash or other property) or distributions
or other rights for which the record date is before the date that certificate is
issued, except as contemplated by Section 9. Nevertheless, dividends and
dividend equivalent rights may be extended to and made part of any Award
denominated in Stock or units of Stock, subject to such terms, conditions, and
restrictions as the Committee may establish. The Committee may also establish
rules and procedures for the crediting of interest on deferred cash payments and
dividend equivalents for deferred payment denominated in Stock or units of
Stock.

 
10.14
Payment of Taxes. All awards and payments under the Plan are subject to
withholding of all applicable taxes, which withholding obligations may be
satisfied through the surrender of shares of Stock which the Holder already
owns, or to which a Holder is otherwise entitled under the Plan. When a Holder
is entitled to receive shares of Stock pursuant to the exercise of a Stock
Appreciation Right or with respect to an award of Restricted Stock, Stock Units
and Performance Shares pursuant to the Plan, the Corporation shall have the
right to require the Holder to pay to the Corporation the amount of any taxes
that it is required to withhold with respect to such shares, or, in lieu
thereof, to retain, or sell without notice, a sufficient number of such shares
to cover the amount required to be withheld.

 
10.15
Furnish Information. Each Holder shall furnish to the Corporation all
information requested by the Corporation to enable it to comply with any
reporting or other requirement imposed upon the Corporation by or under any
applicable statute or regulation.

 
10.16
Obligation to Exercise. The granting of an Award hereunder shall impose no
obligation upon the Holder to exercise the same or any part thereof.

 
10.17
Remedies. The Corporation shall be entitled to recover from a Holder reasonable
attorneys' fees incurred in connection with the enforcement of the terms and
provisions of the Plan and any Award Agreement whether by an action to enforce
specific performance or for damages for its breach or otherwise.

 
10.18
Information Confidential. As partial consideration for the granting of each
Award hereunder, the Holder shall agree with the Corporation that he will keep
confidential all information and knowledge that he has relating to the manner
and amount of his participation in the Plan; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to the Holder's spouse, tax and financial advisors, or to a financial
institution to the extent that such information is necessary to secure a loan.
In the event any breach of this promise comes to the attention of the Committee,
it shall take into consideration that breach in determining whether to recommend
the grant of any future Award to that Holder, as a factor militating against the
advisability of granting any such future Award to that individual.

 
10.19
Consideration. No Option shall be exercisable with respect to a Holder unless
and until the Holder shall have paid cash or property to, or performed services
for, the Corporation or any of its Subsidiaries that the Committee believes is
equal to or greater in value than the par value of the Stock subject to such
Award.

 
SECTION 11  EFFECTIVENESS, DURATION AND AMENDMENT OF PLAN
 
11.1
Effectiveness. The Plan shall not be effective unless and until it has been
approved by both the Board of Directors and the holders of a majority of the
shares of Stock of the Corporation present or represented by proxy and entitled
to vote at the meeting of the stockholders of the Corporation at which the Plan
is presented for stockholder approval. No Awards may be granted prior to the
Effective Date.

 
11.2
Duration. No Awards may be granted hereunder after the date that is ten (10)
years from the earlier of (a) the Effective Date and (b) the date the Plan is
approved by the stockholders of the Corporation.

 
11.3
Amendment and Termination. The Board of Directors may, insofar as permitted by
law, with respect to any shares which, at the time, are not subject to Awards,
suspend or discontinue the Plan or revise or amend it in any respect whatsoever,
and may amend any provision of the Plan or any Award Agreement to make the Plan
or the Award Agreement, or both, comply with Section 16(b) of the Exchange Act
and the exemptions from that Section in the regulations thereunder, or the
performance-based compensation exception of Section 162(m) of the Code. The
Board of Directors may also amend, modify, suspend or terminate the Plan for the
purpose of meeting or addressing any changes in other legal requirements
applicable to the Corporation or the Plan or for any other purpose permitted by
law. The Plan may not be amended without the consent of the holders of a
majority of the shares of Stock then outstanding to (a) increase materially the
aggregate number of shares of Stock that may be issued under the Plan or the
maximum number of shares subject to Options that may be granted to any Eligible
Individual in any single fiscal year of the Corporation (except for adjustments
pursuant to Section 9 of the Plan), (b) increase materially the benefits
accruing to Eligible Individuals under the Plan, or (c) modify materially the
requirements of eligibility for participation in the Plan; provided, however,
that such amendments may be made without the consent of stockholders of the
Corporation if changes occur in law or other legal requirements (including
16b-3) that would permit otherwise.

 
SECTION 12.  GENERAL
 
12.1
Application of Funds. The proceeds received by the Corporation from the sale of
shares pursuant to Options may be used for any general corporate purpose.

 
12.2
Right of the Corporation and Subsidiaries to Terminate Employment. Nothing
contained in the Plan, or in any Award Agreement, shall confer upon any Holder
the right to continue in the employ of the Corporation or any Subsidiary, or
interfere in any way with the rights of the Corporation or any Subsidiary to
terminate the Holder's employment at any time.

 
12.3
No Liability for Good Faith Determinations. Neither the members of the Board of
Directors nor any member of the Committee shall be liable for any act, omission,
or determination taken or made in good faith with respect to the Plan or any
Award granted under it, and members of the Board of Directors and the Committee
shall be entitled to indemnification and reimbursement by the Corporation in
respect of any claim, loss, damage, or expense (including attorneys' fees, the
costs of settling any suit, provided such settlement is approved by independent
legal counsel selected by the Corporation, and amounts paid in satisfaction of a
judgment, except a judgment based on a finding of bad faith) arising therefrom
to the full extent permitted by law and under any directors and officers
liability or similar insurance coverage that may from time to time be in effect.
This right to indemnification shall be in addition to, and not a limitation on,
any other indemnification rights any member of the Board of Directors or the
Committee may have.

 
12.4
Other Benefits. Participation in the Plan shall not preclude the Holder from
eligibility in any other stock or stock option plan of the Corporation or any
Subsidiary or any old age benefit, insurance, pension, profit sharing
retirement, bonus, or other extra compensation plans that the Corporation or any
Subsidiary has adopted, or may, at any time, adopt for the benefit of its
Employees. Neither the adoption of the Plan by the Board of Directors nor the
submission of the Plan to the stockholders of the Corporation for approval shall
be construed as creating any limitations on the power of the Board of Directors
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options and the awarding of stock and
cash otherwise than under the Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

 
12.5
Exclusion From Pension and Profit-Sharing Compensation. By acceptance of an
Award (whether in Stock or cash), as applicable, each Holder shall be deemed to
have agreed that the Award is special incentive compensation that will not be
taken into account in any manner as salary, compensation or bonus in determining
the amount of any payment under any pension, retirement or other employee
benefit plan of the Corporation or any Subsidiary. In addition, each beneficiary
of a deceased Holder shall be deemed to have agreed that the Award will not
affect the amount of any life insurance coverage, if any, provided by the
Corporation or a Subsidiary on the life of the Holder that is payable to the
beneficiary under any life insurance plan covering employees of the Corporation
or any Subsidiary.

 
12.6
Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock to the Holder, or to his legal representative, heir,
legatee, or distributee, in accordance with the provisions hereof, shall, to the
extent thereof, be in full satisfaction of all claims of such persons hereunder.
The Committee may require any Holder, legal representative, heir, legatee, or
distributee, as a condition precedent to such payment, to execute a release and
receipt therefor in such form as it shall determine.

 
12.7
Unfunded Plan. Insofar as it provides for Awards of cash and Stock, the Plan
shall be unfunded. Although bookkeeping accounts may be established with respect
to Holders who are entitled to cash, Stock or rights thereto under the Plan, any
such accounts shall be used merely as a bookkeeping convenience. The Corporation
shall not be required to segregate any assets that may at any time be
represented by cash, Stock or rights thereto, nor shall the Plan be construed as
providing for such segregation, nor shall the Corporation nor the Board of
Directors nor the Committee be deemed to be a trustee of any cash, Stock or
rights thereto to be granted under the Plan. Any liability of the Corporation to
any Holder with respect to a grant of cash, Stock or rights thereto under the
Plan shall be based solely upon any contractual obligations that may be created
by the Plan and any Award Agreement; no such obligation of the Corporation shall
be deemed to be secured by any pledge or other encumbrance on any property of
the Corporation. Neither the Corporation nor the Board of Directors nor the
Committee shall be required to give any security or bond for the performance of
any obligation that may be created by the Plan.

 
12.8
No Guarantee of Interests. Neither the Committee nor the Corporation guarantees
the Stock of the Corporation from loss or depreciation.

 
12.9
Payment of Expenses. All expenses incident to the administration, termination,
or protection of the Plan, including, but not limited to, legal and accounting
fees, shall be paid by the Corporation or its Subsidiaries; provided, however,
the Corporation or a Subsidiary may recover any and all damages, fees, expenses,
and costs arising out of any actions taken by the Corporation to enforce its
rights under this Plan.

 
12.10
Corporation Records. Records of the Corporation or its Subsidiaries regarding
the Holder's period of employment, termination of employment and the reason
therefor, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Committee to be
incorrect.

 
12.11
Information. The Corporation and its Subsidiaries shall, upon request or as may
be specifically required hereunder, furnish or cause to be furnished, all of the
information or documentation which is necessary or required by the Committee to
perform its duties and functions under the Plan.

 
12.12
Corporation Action. Any action required of the Corporation shall be by
resolution of its Board of Directors or by a person authorized to act by
resolution of the Board of Directors.

 
12.13
Severability. If any provision of this Plan is held to be illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining
provisions hereof, but such provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein. If any of the terms or provisions of this Plan conflict
with the requirements of Rule 16b-3 (as those terms or provisions are applied to
Eligible Individuals who are subject to Section 16(b) of the Exchange Act) or
Section 422 of the Code (with respect to Incentive Options), then those
conflicting terms or provisions shall be deemed inoperative to the extent they
so conflict with the requirements of Rule 16b-3 or Section 422 of the Code. With
respect to Incentive Options, if this Plan does not contain any provision
required to be included herein under Section 422 of the Code, that provision
shall be deemed to be incorporated herein with the same force and effect as if
that provision had been set out at length herein; provided, further, that, to
the extent any Option that is intended to qualify as an Incentive Option cannot
so qualify, that Option (to that extent) shall be deemed a Nonstatutory Option
for all purposes of the Plan.

 
12.14
Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any notice required
or permitted to be delivered hereunder shall be deemed to be delivered on the
date on which it is personally delivered, or, whether actually received or not,
on the third Business Day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Corporation or a Holder may change,
at any time and from time to time, by written notice to the other, the address
which it or he had previously specified for receiving notices. Until changed in
accordance herewith, the Corporation and each Holder shall specify as its and
his address for receiving notices the address set forth in the Award Agreement
pertaining to the shares to which such notice relates.

 
12.15
Waiver of Notice. Any person entitled to notice hereunder may waive such notice.

 
12.16
Successors. The Plan shall be binding upon the Holder, his legal
representatives, heirs, legatees, and distributees, and Permitted Transferees,
upon the Corporation, its successors, and assigns, and upon the Committee, and
its successors.

 
12.17
Headings. The titles and headings of Sections and Paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 
12.18
Governing Law. All questions arising with respect to the provisions of the Plan
shall be determined by application of the laws of the State of Texas except to
the extent Texas law is preempted by federal law. Questions arising with respect
to the provisions of an Award Agreement that are matters of contract law shall
be governed by the laws of the state specified in the Award Agreement, except to
the extent Texas corporate law conflicts with the contract law of such state, in
which event Texas corporate law shall govern. The obligation of the Corporation
to deliver or sell Stock hereunder is subject to applicable laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.

 
12.19
Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Plan dictates, the plural shall be
read as the singular and the singular as the plural.

 
FROZEN FOOD EXPRESS INDUSTRIES, INC.


By:      /s/Stoney M. Stubbs, Jr.
Stoney M. Stubbs, Jr.
President




 

